DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-9-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 4-15 are similarly objected to based on their dependency of claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (WO2019011589) in view of Standke (US Publication No. 2011/0048153).
Regrading claim 1, Fischer teaches An integrated control apparatus (see at least para.[0105], “joystick”) for an autonomous driving vehicle (see at least para.[0105], “autonomous driving”), the integrated control apparatus comprising: 
an integrated lever (see at least para.[0104], “joystick”) being rotatable in different directions to accelerate (see at least para.[0104]), 
brake (see at least para.[0104]), 
and steer a vehicle (see at least para.[0104]); 
detecting a position change of the lever when the integrated lever is operated (see at least para.[0105], “activation via the joystick does not directly affect the mechanical coupling links, but only sends signals”, which anticipates determining (detecting) the position of the joystick in order to generate and send the appropriate signals to perform control of the vehicle); 
and outputting a control signal to a vehicle driving system in response to a signal from the lever (see at least para.[0105], “signals to electrical or hydraulic or pneumatic actuators, so that the same signal transmission can be used for autonomous driving as for manual driving”).
Fischer does not expressly indicate a lever magnet disposed on the integrated lever; 
a lever Printed Circuit Board (PCB) detecting a position change of the lever magnet when the integrated lever is operated; 
and a main PCB outputting a control signal to a vehicle driving system in response to a signal from the lever PCB. 
However, Standke (US Publication No. 20110048153) a lever magnet (see at least para.[0054]) disposed on the integrated lever (see at least para.[0054], “stick 1”); 
a lever Printed Circuit Board (PCB) (see at least para.[0054]) detecting a position change of the lever magnet when the integrated lever is operated (see at least para.[0054], “position calculation signals”); 
and a main PCB (see at least para.[0054], wherein the single printed circuit board taught by Standke performs the functions of both the recited “lever Printed Circuit Board (PCB)” and the “main PCB”. Therefore, the single PCB of Standke anticipates the recited “lever Printed Circuit Board (PCB)” and the “main PCB”) outputting a control signal (see at least para.[0032], “control signal as a function of the degree of actuation of the stick”) to a vehicle driving system in response to a signal from the lever PCB (see at least para.[0055], “The joystick 100 is connected via an internal communication bus. Communication with the vehicle in turn takes place via a CAN controller”).
Therefore it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Fischer with the teachings of Standke to use a joystick magnet with respect to printed circuit boards in order to effectively provide control to a vehicle using a joystick, as recognized by Standke in at least para.[0002]. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer (WO2019011589) in view of Standke (US Publication No. 2011/0048153) as applied to claim 1 above, and further in view of Oyama (JP2002229656).
Regarding claim 2, Fischer teaches the vehicle driving system includes a brake system (see at least para.[0104], “a mechanical brake is then activated hydraulically, pneumatically or mechanically or electrically”), 
a steering system (see at least para.[0061], “steering features direct power transmission between the steering knuckles and the steering wheel”), 
and an actuator for acceleration (see at least para.[0122], “electric wheel hub motors”).
Fischer in view of Standke does not expressly indicate a starter, 
a transmission system.
However, Oyama (JP2002229656) teaches a starter (see at least para.[0084], “when the vehicle starts”, wherein “starting” the vehicle anticipates the use of a “starter” to crank and start the engine, see para.[0120], taught by Oyama), 
a transmission system (see at least para.[0036]).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Fisher in view of Standke with the teachings of Oyama to use a starter and a transmission system in order to control the speed changing functions of the vehicle, as recognized by Oyama in at least para.[0035]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665